Citation Nr: 1044261	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-20 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to diabetes mellitus (DM), Type 
II.

3.  Entitlement to an increased evaluation for right hammer toes, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for left hammer toes, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an initial evaluation in excess of 20 percent 
for DM, Type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania, and a July 2006 
rating decision of the VA Regional Office (RO) in Boston, 
Massachusetts.  The Boston RO currently has jurisdiction.

The July 2006 rating decision granted service connection for DM, 
Type II and assigned a 20 percent disability evaluation, 
effective February 28, 2006.  The January 2004 rating decision 
addressed all the other issues on appeal.

The Veteran presented testimony at a hearing chaired by the 
undersigned at the RO in December 2007.  A transcript of the 
hearing is associated with the Veteran's claims folder.

The Board also notes that during his December 2007 Board hearing 
and in the October 2010 Informal Hearing Presentation, the 
Veteran and his representative reported that the Veteran has 
shoulder disabilities, hand disabilities and balance problems, 
secondary to his service-connected DM or hammer toes.  The issues 
of entitlement to service connection for shoulder disabilities, 
hand disabilities and balance problems, secondary to DM and 
hammer toes have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

The Board notes further that during the March 2009 VA 
examination, the VA examiner diagnosed the Veteran with erectile 
dysfunction and onchymycosis, which he opined were complications 
of the Veteran's DM.  The issues of entitlement to service 
connection for erectile dysfunction and onchymycosis, secondary 
to DM have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back 
disability, entitlement to an increased rating for right hammer 
toes, entitlement to a higher initial rating for DM, and 
entitlement to an increased rating for left hammer toes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The Veteran has peripheral neuropathy of the lower extremities 
that is proximately caused by his service-connected DM, Type II.



CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006 & 2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
Veteran in substantiating his claim for service connection for a 
bilateral leg disability.


Service Connection for Bilateral Leg Disability

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a non service-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he has a bilateral leg disability, 
specifically peripheral neuropathy of the lower extremities, as a 
result of the service-connected DM.  

In response to the Board's remand, the Veteran was afforded a VA 
examination in March 2009.  The Veteran reported paresthesias, 
pain and increased sensitivity in the lower extremities, 
specifically, the thighs, ankles, feet and toes.  On physical 
examination, both lower extremities were absent hair and showed 
dystrophic nails.  Dorsalis pedis pulses were normal, but 
posterior tibial pulses were decreased.  Scars were noted on the 
metarsals of the left foot, and the foot was painful to touch and 
very sensitive.  The right lower extremity was absent hair and 
showed dystrophic nails.  Dorsalis pedis was decreased on the 
right, and posterior tibial pulses were decreased in both legs.  
The examiner diagnosed peripheral neuropathy and opined that 
based on the duration of the Veteran's DM, the peripheral 
neuropathy was a complication of diabetes.  

The VA examiner's opinion weighs the evidence in favor of a 
finding that the Veteran has peripheral neuropathy of the lower 
extremities that is proximately due to his service-connected DM.  
Service connection for a bilateral leg disability, namely 
peripheral neuropathy, is granted.


ORDER

Service connection for a bilateral leg disability, namely 
peripheral neuropathy, is granted.


REMAND

In its January 2008 remand, the Board directed that the Veteran 
should be afforded an examination in which the examiner opined as 
to whether any current back disability was the result of a 
disease or injury in service, the proximate result of a service-
connected disease or injury, or was aggravated by a service-
connected disease or disability.  

The Veteran was afforded an examination in May 2009.  The 
examiner diagnosed degenerative arthritis of the lumbar spine and 
central canal stenosis.  However, the examiner did not opine as 
to whether the diagnoses were the result of a disease or injury 
in service, the proximate result of a service-connected disease 
or injury, or whether they were aggravated by a service-connected 
disease or disability.  

In the same January 2008 remand, the Board directed that the 
Veteran should be afforded an examination in which the examiner 
provided an assessment as to whether the Veteran's overall foot 
impairment attributable to each service-connected disability was 
best characterized as mild, moderate, moderately severe, or 
severe.  The examiner was to also indicate the degree of 
additional disability caused by functional losses, such as pain, 
weakened movement, excess fatigability, or incoordination of the 
feet.

The Veteran was afforded an examination in March 2009.  The 
examiner diagnosed hammertoes, but did not indicate whether the 
Veteran's disability was best characterized as mild, moderate, 
moderately severe, or severe.  Furthermore, he failed to indicate 
the degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination of the feet.

The January 2008 remand also directed that the Veteran be 
afforded a VA examination for DM, in which the examiner opined as 
to whether there was restriction of physical activities.  At the 
March 2009 examination, the examiner recorded the Veteran's 
reports of activities that he had limited; but did not opine as 
to whether there was medically required restriction of 
activities.  Restriction of activities is one of the criteria for 
a 40 percent rating for diabetes mellitus under 38 C.F.R. 4.119, 
Diagnostic Code 7913.  Medical evidence is required; however, to 
show that occupational and recreational activities have been 
restricted.  

All compensable complications of DM are to be rated separately.  
38 C.F.R. 4.119, Diagnostic Code 7913, Note (1).  At the March 
2009 examination, the examiner found that the Veteran had 
erectile dysfunction and diminished vision as the result of DM.  
The examiner recommended that the Veteran have an eye examination 
as part of the evaluation for DM.  The examination was not 
conducted.  VA is required to undertake necessary examinations 
and development recommended by VA examiners.  Daves v. Nicholson, 
21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-
124 (1991)

Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App 268 (1998).  The Board is required 
to remand this case to insure compliance with its prior remand.

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the May 2009 
back examination should review the claims 
folder and provide an opinion as to whether 
any current low back disability, as likely as 
not (50 percent probability or more) is the 
result of a disease or injury in service, the 
proximate result of a service-connected 
disease or injury, or was aggravated by a 
service-connected disease or disability 

The examiner should provide a rationale for 
all opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms and 
that his reports must be considered in 
formulating the requested opinions.

If the examiner who conducted the May 2009 
back examination is unavailable, the Veteran 
should be afforded a new examination in 
order to obtain the necessary opinions.

2.  The examiner who conducted the March 2009 
podiatry examination should review the claims 
folder and provide an assessment as to 
whether the overall foot impairment 
attributable to each service-connected 
disability is best characterized as mild, 
moderate, moderately severe, or severe.  The 
examiner should also indicate the degree of 
additional disability caused by functional 
losses, such as pain, weakened movement, 
excess fatigability, or incoordination of the 
feet.

If the examiner who conducted the March 2009 
podiatry examination is unavailable, the 
Veteran should be afforded a new 
examination in order to obtain the necessary 
opinions.

3.  The examiner who provided the March 2009, 
DM examination should review the claims 
folder and provide an opinion as to whether 
restriction of activities due to DM is 
medically indicated.  The examiner should 
provide a rationale for this opinion.

4.  The Veteran should be afforded a VA eye 
examination to evaluate the nature and extent 
of any disability associated with DM.  The 
examiner should review the claims folder and 
note such review in the examination report or 
addendum.

If the March 2009 examiner is unavailable, or 
recommends a new examination, the Veteran 
should be afforded a new examination to 
evaluate the manifestations of DM, including 
whether there is medically indicated 
restriction of activities.

5.  The agency of original jurisdiction (AOJ) 
should review the examination and addendum 
reports to ensure that they contain all 
information and opinions requested in this 
remand.

6.  The AOJ should separately rate each 
compensable disability arising from DM and 
should include all noncompensable 
manifestations of the disability as part of 
the DM rating.

7.  If any benefit sought on appeal remains 
denied, issue a supplemental statement of the 
case, before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


